Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 1 of 21 PageID #: 41




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

John Doe, individually and on behalf of all others
similarly situated,
                                                     No.
                                     Plaintiff,
                                                     JURY TRIAL DEMANDED
        v.

Brown University,

                                  Defendant.



                                CLASS ACTION COMPLAINT




010920-15/1260650 V1
Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 2 of 21 PageID #: 42




                                                   TABLE OF CONTENTS

                                                                                                                                          Page

I.        NATURE OF ACTION .......................................................................................................1

II.       JURISDICTION AND VENUE ..........................................................................................2

III.      PARTIES .............................................................................................................................3

IV.       CLASS ACTION ALLEGATIONS ....................................................................................4

V.        FACTS .................................................................................................................................8

          A.         Background ..............................................................................................................8

          B.         The Novel Coronavirus Shutdowns And Defendant’s Campus Closure ...............10

          C.         Defendant’s Refusal To Issue Tuition, Fee, And Room And Board Refunds .......13

VI.       CAUSES OF ACTION ......................................................................................................15

          COUNT I BREACH OF CONTRACT.............................................................................15

          COUNT II UNJUST ENRICHMENT ..............................................................................16

          COUNT III CONVERSION .............................................................................................17

PRAYER FOR RELIEF ................................................................................................................18

JURY DEMAND ...........................................................................................................................18




010920-15/1260650 V1                                              -i-
Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 3 of 21 PageID #: 43




         Plaintiff, John Doe, individually and on behalf of all others similarly situated, for his

Class Action Complaint against Defendant Brown University (“Brown”), based upon personal

knowledge as to his own actions and based upon the investigation of counsel regarding all other

matters, complains as follows:

                                   I.     NATURE OF ACTION

                  This Class Action Complaint comes during a time of hardship for so many

Americans, with each day bringing different news regarding the novel coronavirus COVID-19.1

Social distancing, shelter-in-place orders, and efforts to ‘flatten the curve’ prompted colleges and

universities across the country to shut down their campuses, evict students from campus

residence halls, and switch to online “distance” learning.

                  Despite sending students home and closing its campus(es), Defendant continues

to charge for tuition, fees, and room and board as if nothing has changed, continuing to reap the

financial benefit of millions of dollars from students. Defendant does so despite students’

complete inability to continue school as normal, occupy campus buildings and dormitories, or

avail themselves of school programs and events. So while students enrolled and paid Defendant

for a comprehensive academic experience, Defendant instead offers Plaintiff and the Class

Members something far less: a limited online experience presented by Google or Zoom, void of

face-to-face faculty and peer interaction, separated from program resources, and barred from

facilities vital to study. Plaintiff and the Class Members did not bargain for such an experience.




    1
      Plaintiff and Plaintiff’s counsel are mindful of the severe impact of the coronavirus on all
aspects of society. To minimize the burden on the Court and to reasonably accommodate
Defendant, Plaintiff will work with Defendant to reach an agreeable schedule for their response
to this Class Action Complaint.

                                                  -1-
010920-15/1260650 V1
Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 4 of 21 PageID #: 44




                  While some colleges and universities have promised appropriate and/or

proportional refunds, Defendant excludes itself from such other institutions treating students

fairly, equitably and as required by the law. Defendant has refused to provide any tuition or fee

refund for the Spring 2020 semester. Defendant only offered minimal adjustments for housing

and meal plans.

                  As a result, Defendant’s actions have financially damaged Plaintiff and the Class

Members. Plaintiff brings this action because Plaintiff and the Class Members did not receive the

full value of the services paid, did not receive the benefits of in-person instruction, and are

seeking reimbursement of tuition, fees, and room and board on a pro-rata basis. They have lost

the benefit of their bargain and/or suffered out-of-pocket loss, and are entitled to recover

compensatory damages, trebling where permitted, and attorney’s fees and costs.

                               II.    JURISDICTION AND VENUE

                  This Court has jurisdiction over the subject matter presented by this Complaint

because it is a class action arising under the Class Action Fairness Act of 2005 (“CAFA”), Pub.

L. No. 109-2, 119 Stat. 4 (2005), which explicitly provides for the original jurisdiction of the

Federal Courts of any class action in which any member of the Class is a citizen of a State

different from any Defendant, and in which the matter in controversy exceeds in the aggregate

sum of $5,000,000.00, exclusive of interest and costs. Plaintiff alleges that the total claims of

individual Class members in this action are in excess of $5,000,000.00 in the aggregate,

exclusive of interest and costs, as required by 28 U.S.C. §§ 1332(d)(2) and (6). Plaintiff is a

resident of Rhode Island, and Defendant is a citizen of Rhode Island. Plaintiff alleges that more

than two-thirds of all of the members of the proposed Class in the aggregate are citizens of a

state other than Rhode Island, where this action is originally being filed, and therefore diversity



                                                  -2-
010920-15/1260650 V1
Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 5 of 21 PageID #: 45




of citizenship exists under CAFA as required by 28 U.S.C. § 1332(d)(2)(A). The total number of

members of the proposed Class is greater than 100, pursuant to 28 U.S.C. § 1332(d)(5)(B).

                  Venue is appropriate in this District because Defendant is located within the

District of Rhode Island. And on information and belief, events and transactions causing the

claims herein, including Defendant’s decision-making regarding its refund policy challenged in

this lawsuit, has occurred within this judicial district.

                                           III.    PARTIES

                  Plaintiff John Doe is a resident of the State of Rhode Island. Plaintiff is enrolled

as a full time student for the Spring 2020 academic term at Defendant. Plaintiff is in good

financial standing at Defendant, having paid in whole or in combination tuition, fees, and costs

assessed and demanded by Defendant for the Spring 2020 term. Plaintiff paid Defendant for

opportunities and services that he will not receive, including on-campus education, facilities,

services and activities.

                  Plaintiff enrolled at Brown University to obtain the full experience of live, in-

person courses and direct interactions with instructors and students, facilitated by small class

sizes. Plaintiff chose Brown due to the accessibility of professors and camaraderie with his

classmates in both the classroom and on campus.

                  On or about March 12, 2020, Defendant informed Plaintiff that classes would be

cancelled for two weeks to allow professors to transition to online-only classes. Courses would

resume on March 30, 2020 and be conducted online for the remainder of the semester.

                  As a result, Plaintiff’s coursework has completely transitioned to online learning.

The transition was disruptive and the academic rigor of courses has significantly decreased. For

example, one course was primarily focused on student presentations and class-wide discussion,

but it is now only video recorded lectures with limited interaction from professors or classmates.

                                                   -3-
010920-15/1260650 V1
Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 6 of 21 PageID #: 46




Plaintiff enrolled in one course for the lab experience but he is unable to utilize the specialized

equipment only accessible on campus. Another course recommends office hours with teaching

assistants for success in completing difficult assignments, but technical difficulties and time zone

issues have frustrated effective teaching assistant meetings. Plaintiff is unable to interact with

professors and classmates as often and with the same depth as in-person courses.

                  Additionally, Plaintiff was looking forward to many of Brown’s spring events,

club activities, and numerous guests and distinguished speakers on campus including a lecture by

Former President Bill Clinton. Plaintiff was looking forward to attending the annual Spring

Weekend concert which is largely paid for by the student activity fee.

                  Defendant Brown University is an institution of higher learning located in

Providence, Rhode Island. Defendant provides Class Members with campus facilities, in-person

classes, as well as a variety of other facilities for which Defendant charges Plaintiff and the Class

Members.

                             IV.     CLASS ACTION ALLEGATIONS

                  Plaintiff sues under Rule 23(a), (b)(2), and Rule 23(b)(3) of the Federal Rules of

Civil Procedure, on behalf of himself and a Class defined as follows:

                  All persons enrolled at Defendant for the Spring 2020 term who
                  paid Defendant, in whole or in part, tuition, fees, and/or room and
                  board for in-person instruction and use of campus facilities, but
                  were denied use of and/or access to in-person instruction and/or
                  campus facilities by Defendant.

Excluded from the Class is Defendant, any entity in which Defendant has a controlling interest,

and Defendant’s legal representatives, predecessors, successors, assigns, and employees. Further

excluded from the Class is this Court and its employees. Plaintiff reserves the right to modify or

amend the Class definition including through the creation of sub-classes if necessary, as

appropriate, during this litigation.

                                                  -4-
010920-15/1260650 V1
Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 7 of 21 PageID #: 47




                  The definition of the Class is unambiguous. Plaintiff is a member of the Class

Plaintiff seeks to represent. Class Members can be notified of the class action through contact

information and/or address lists maintained in the usual course of business by Defendant.

                  Per Rule 23(a)(1), Class Members are so numerous and geographically dispersed

that their individual joinder of all Class Members is impracticable. The precise number of Class

members is unknown to Plaintiff but may be ascertained from Defendant’s records, however,

given the thousands of students enrolled at Defendant in a given year, that number greatly

exceeds the number to make joinder possible. Class Members may be notified of the pendency of

this action by recognized, Court-approved notice dissemination methods, which may include

U.S. Mail, electronic mail, Internet postings, and/or published notice.

                  Defendant has acted or refused to act on grounds generally applicable to Plaintiff

and the Class Members, making appropriate final injunctive relief and declaratory relief

regarding the Class under Rule 23(b)(2).

                  Consistent with Rule 23(a)(2), Defendant engaged in a common course of conduct

giving rise to the legal rights sought to be enforced by the Class Members. Similar or identical

legal violations are involved. Individual questions pale by comparison to the numerous common

questions that predominate. The injuries sustained by the Class Members flow, in each instance,

from a common nucleus of operative facts—Defendant’s campus closure and student evictions,

its complete transition to online classes, and Defendant’s refusal to fully refund tuition, fees,

and/or room and board.

                  Additionally, common questions of law and fact predominate over the questions

affecting only individual Class Members under Rule 23(a)(2) and Rule 23(b)(3). Some of the

common legal and factual questions include:



                                                  -5-
010920-15/1260650 V1
Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 8 of 21 PageID #: 48




                  a.     Whether Defendant engaged in the conduct alleged;

                  b.     Whether Defendant has a policy and/or procedure of denying refunds, in

                         whole or in part, to Plaintiff and the Class Members;

                  c.     Whether Defendant breached identical contracts with Plaintiff and the

                         Class Members;

                  d.     Whether Defendant violated the common law of unjust enrichment;

                  e.     Whether Defendant converted Plaintiff and the Class Members refunds

                         and/or rights to refunds; and

                  f.     The nature and extent of damages and other remedies to which the conduct

                         of Defendant entitles the Class Members.

                  The Class Members have been damaged by Defendant through its practice of

denying refunds to Class Members.

                  Plaintiff’s claims are typical of the claims of the other Class Members under Rule

23(a)(3). Plaintiff is a student enrolled at Defendant in the Spring 2020 term. Like other Class

Members, Plaintiff was instructed to leave Defendant’s campus, forced to take online classes,

and has been completely or partially denied a refund for tuition, fees, and/or room and board.

                  Plaintiff and Plaintiff’s counsel will fairly and adequately protect the interests of

the Class as required by Rule 23(a)(4). Plaintiff is familiar with the basic facts that form the

bases of the Class Members’ claims. Plaintiff’s interests do not conflict with the interests of the

other Class Members he seeks to represent. Plaintiff has retained counsel competent and

experienced in class action litigation and intends to prosecute this action vigorously. Plaintiff’s

counsel has successfully prosecuted complex class actions, including consumer protection class




                                                    -6-
010920-15/1260650 V1
Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 9 of 21 PageID #: 49




actions. Plaintiff and Plaintiff’s counsel will fairly and adequately protect the interests of the

Class Members.

                  The class action device is superior to other available means for the fair and

efficient adjudication of the claims of Plaintiff and the Class Members under Rule 23(b)(3). The

relief sought per individual members of the Class is small given the burden and expense of

individual prosecution of the potentially extensive litigation necessitated by the conduct of

Defendant. It would be virtually impossible for the Class Members to seek redress individually.

Even if the Class Members themselves could afford such individual litigation, the court system

could not.

                  In addition, under Rule 23(b)(3)(A), individual litigation of the legal and factual

issues raised by the conduct of Defendant would increase delay and expense to all parties and to

the court system. The class action device presents far fewer management difficulties and

provides the benefits of a single, uniform adjudication, economies of scale, and comprehensive

supervision by a single court.

                  Under Rule 23(b)(3)(C), it is desirable to concentrate the litigation of the claims

of Plaintiff and the Class Members in this forum given that Defendant is located within this

judicial district and discovery of relevant evidence will occur within this district.

                  Given the similar nature of the Class Members’ claims and the absence of

material differences in the state statutes and common laws upon which the Class Members’

claims are based, a nationwide Class will be easily managed by the Court and the parties per

Rule 23(b)(3)(D).




                                                   -7-
010920-15/1260650 V1
Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 10 of 21 PageID #: 50




                                             V.      FACTS

 A.       Background

                   Founded in 1764, Brown University is the seventh-oldest institution of higher

 education in the United States. Brown has a current enrollment of approximately 10,257 full-

 time undergraduate, graduate, and professional students, with 7,043 undergraduate students,

 across 80 Bachelor’s Degree concentration programs.

                   As of June 30, 2019, Defendant’s endowment totaled $4.2 billion. In fiscal year

 2019, endowment distributions comprised 14 percent of the university's operating budget.

                   Fiscal Year 2019 was the largest fundraising year in Brown’s history—with more

 than 31,000 individual donors giving $420.6 million.2 Donors gave a record $45.8 million in

 support of the Annual Fund, which provides unrestricted financial support for University life

 ranging from financial aid, student research, service projects, and student experiences.3

 Additionally, the BrownTogether fundraising campaign raised $2.26 billion as of December 5,

 2019.4

                   While many schools nationwide offer and highlight remote learning capabilities

 as a primary component of their efforts to deliver educational value (see, e.g., Western

 Governors University, Southern New Hampshire University, University of Phoenix-Arizona),

 Defendant is not such a school.

                   Rather, a significant focus of Defendant’s efforts to obtain and recruit students

 pertains to the campus experience it offers along with face-to-face, personal interaction with

 skilled and renowned faculty and staff.


      2
        https://brunonia.brown.edu/giving/article/record-giving-2019.
      3
        Id.
      4
        https://brunonia.brown.edu/giving/article/campaign-goals-and-progress.

                                                    -8-
 010920-15/1260650 V1
Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 11 of 21 PageID #: 51




                   A few examples of such efforts to promote that experience follow: Brown is

 celebrated for its “flexible yet rigorous Open Curriculum”—where students have freedom to

 personalize their own course of study “surrounded by a community of world-class scholars

 invested in their success.” Brown boasts 80+ undergraduate concentrations, 40 academic

 programs, and 7:1 student to faculty ratio.

                   Brown students enjoy a scenic campus and the “classic New England College

 experience” where students “gather in dorm common rooms, in on-campus cafes, and in their

 favorite lounges to talk passionately about what they’ve learned.”

                   Brown promotes non-academic opportunities as part of the university experience

 recognizing “[m]any memorable moments at Brown happen outside the classroom.” Brown’s

 400+ student organizations, events, and on-campus spaces “encourage all students, faculty and

 staff to find a sense of belonging, build relationships across differences and develop leadership

 and life skills to thrive intellectually and personally at Brown and beyond.” The campus in

 Providence, Rhode Island is “known for its restaurants, innovative arts scene, youthful energy

 and unpretentious vibe.”

                   To obtain such educational opportunities and activities, Plaintiff and the Class

 Members pay, in whole or in part, significant tuition, fees, and/or room and board.

                   For the Spring term 2020, Defendant assesses the following: $28,556 for tuition,

 $143 activity fee, $32 recreation fee, and a $471 health services fee.

                   The room and board fees were $4,710 or a $443.50 non-resident/commuter fee.

                   The meal plan fees include $2,956 for a 20 Meal/Flex 460 plan or 20

 Kosher/Halal plan, $2,783 for a 14 Meal/Flex 330 plan or 14 Kosher/Halal plan, $2,524 for a 10

 Meal/Flex 240 plan, $2,288 for a 7 Meal plan, or $943 for Off Campus.



                                                    -9-
 010920-15/1260650 V1
Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 12 of 21 PageID #: 52




                   Annual fees included a health insurance fee of $3,846 if the student does not have

 health insurance.

 B.         The Novel Coronavirus Shutdowns And Defendant’s Campus Closure

                   On December 31, 2019, governmental entities in Wuhan, China confirmed that

 health authorities were treating dozens of cases of a mysterious, pneumonia-like illness. Days

 later, researchers in China identified a new virus that had infected dozens of people in Asia,

 subsequently identified and referred to as the novel coronavirus, or COVID-19.

                   By January 21, 2020, officials in the United States were confirming the first

 known domestic infections of COVID-19.

                   Due to an influx of thousands of new cases in China, on January 30, 2020, the

 World Health Organization officially declared COVID-19 as a “public health emergency of

 international concern.”

                   By March 11, 2020, the World Health Organization declared COVID-19 a

 pandemic.

                   Travel and assembly restrictions began domestically in the United States on

 March 16, 2020, with seven counties in the San Francisco, California area announcing shelter-in-

 place orders. Other states, counties, and municipalities have followed the shelter-in-place orders

 and as of April 6, 2020, 297 million people in at least 38 states, 48 counties, 14 cities, the District

 of Columbia, and Puerto Rico are being urged or directed to stay home.

                   As it relates to this suit, on March 6, 2020, University President Christina Paxson

 announced new University event and travel policies to the campus community.5 Effective March

 9, 2020, all University events with 100 attendees or more, excluding courses, must be postponed,


      5
          https://covid.brown.edu/news/2020-03-06/events-travel.

                                                   -10-
 010920-15/1260650 V1
Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 13 of 21 PageID #: 53




 cancelled, or offered virtually. Additionally, “anyone returning to the U.S. after travel to China,

 Iran, Italy and South Korea will be required to self-isolate in a U.S. location away from campus

 for at least 14 days before returning to Brown.”

                   On March 9, 2020, Rhode Island Governor Gina M. Raimondo declared a state of

 emergency. On the same date, Vice President for Campus Life Eric Estes and Executive Director

 of Health and Wellness Vanessa Britto informed the campus community that three Brown

 students were being tested for COVID-19 and self-isolating. On March 11, 2020, it was

 announced all three students tested negative for COVID-19.

                   On March 12, 2020, President Paxson made the decision to move all academic

 instruction for all undergraduate and graduate students to remote learning. Undergraduate

 students living in on-campus or in Brown-owned properties were asked to vacate their residences

 as soon as possible and no later than March 22, 2020 for the rest of the semester.6 Exceptions

 would be made for students who could not leave due to international travel restrictions or other

 extraordinary circumstances. Online classes would resume on March 30, 2020, after a two-week

 break. President Paxson acknowledged the “best part of Brown is the interactions we have with

 each other, in classrooms, dormitories and around campus.”7

                   On March 14, 2020, the University reported a positive case of COVID-19.

 Provost Richard M. Locke announced students should leave campus as soon as possible and

 changed the date students must vacate undergraduate housing from March 22, 2020 to March 17,

 2020.8 This change resulted in extreme stress for students on campus and significant hardship for

 families rebooking travel.


     6
       https://covid.brown.edu/news/2020-03-12/remote-learning.
     7
       Id.
     8
       https://covid.brown.edu/news/2020-03-14/case.

                                                 -11-
 010920-15/1260650 V1
Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 14 of 21 PageID #: 54




                   On March 28, 2020, Governor Raimondo issued Executive Order 20-13, a state

 stay-at-home order through April 13, 2020.9 On April 7, 2020, Governor Raimondo stated the

 stay-at-home order would be extended through May 8, 2020.10

                   Though the reasons for such closures are justified the fact remains that such

 closures and cancellations present significant loss to Plaintiff and the Class Members.

                   College students across the country have offered apt descriptions of the loss they

 have experienced as a result of the pandemic, highlighting the disparity between students’

 bargained for educational experience and the experience that colleges and universities, including

 Defendant, now provide.

                   For example, as reported in The Washington Post, one student “wonders why he

 and others . . . are not getting at least a partial tuition refund. Their education, as this school year

 ends in the shadow of a deadly pandemic, is nothing like the immersive academic and social

 experience students imagined when they enrolled. But tuition remains the same: $27,675 per

 semester . . . ‘Our faculty are doing a good job of working with us,’ said Patel, 22, who is from

 New Jersey. ‘But at the end of the day, it’s not the same as in-person learning . . . It shouldn’t

 just be a part of the business model where, no matter what happens, you have to pay the same

 amount. The cost needs to reflect some of the realities.’”11

                   As another example, as reflected in a Change.org petition, with nearly 5,000

 supporters, students at another major university highlight the loss experienced by students: “As a



     9
       https://governor.ri.gov/documents/orders/Executive-Order-20-13.pdf (last visited April 29,
 2020).
     10
        https://turnto10.com/news/local/raimondo-tells-ri-to-prepare-for-surge-of-coronavirus-
 cases-urges-public-to-stay-home(last visited April 29, 2020).
     11
        https://www.washingtonpost.com/education/2020/04/16/college-students-are-rebelling-
 against-full-tuition-after-classes-move-online/.

                                                   -12-
 010920-15/1260650 V1
Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 15 of 21 PageID #: 55




 result of the COVID-19 global pandemic crisis, Governor Pritzker has declared a state of

 emergency in Illinois. In response, Northwestern University made the sensible decision to offer

 all Spring 2020 courses online for the start of the quarter and will likely extend this to the rest of

 the quarter as the situation worsens. While this is certainly the right call to ensure the health and

 safety of all students, Northwestern's tuition and fees do not accurately reflect the value lost by

 switching to online education for potentially an entire term. For the following reasons, we are

 seeking a partial refund of tuition and full refund of room and board for the Spring 2020 quarter.

 Since Northwestern is a top private university, the estimated annual cost of attendance of

 $78,654 goes towards a comprehensive academic experience that cannot be fully replicated

 online. Due to the COVID-19 crisis, students paying for the Northwestern experience will no

 longer have access to invaluable face-to-face interaction with faculty, resources necessary for

 specific programs, and access to facilities that enable learning.”12

                   Another university’s student newspaper reflects another example: “At this time,

 most of the campus and dorms need not be rigorously maintained. No events will be held, nor

 speakers hosted. The world-class education that consists in having opportunities to work and

 interact with academics and peers (not to mention the vast numbers of innovators, creators,

 doctors, organizers, and more that congregate on our campus) will no longer be provided.”13

 C.        Defendant’s Refusal To Issue Tuition, Fee, And Room And Board Refunds

                   Given Defendant’s transition to online classes and COVID-19 concerns,

 Defendant asked students to vacate student housing.




      12
         https://www.change.org/p/northwestern-university-tuition-fees-reduction-for-spring-2020.
      13
         https://www.chicagomaroon.com/article/2020/3/19/uchicago-lower-tuition-spring-2020/.

                                                  -13-
 010920-15/1260650 V1
Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 16 of 21 PageID #: 56




                   Defendant has refused to issue refunds for the Spring 2020 term because

 coursework is still being taught online.

                   Defendant has requested students vacate student housing, barring extenuating

 circumstances such as international travel restrictions. Many students have followed the

 Defendant’s instructions and moved off campus and left Brown-owned residences. When

 students follow the Defendant’s instructions, they are no longer receiving room and board

 services. Likewise, when student services are curtailed or eliminated, students should not be

 forced to pay for services they cannot use.

                   Defendant has agreed to prorate some fees and costs, but not equal to the number

 of days the student has paid for room and board for the remaining Spring term. On April 2, 2020,

 Student Financial Services informed students they would receive a prorated credit for room and

 meals based on the student’s individual room and meal charges; 50% remaining in the Spring

 Semester; and for students with financial aid, a prorated calculation based on individual parent

 contribution and the standard annual cost of attendance.14 If the room and board created a credit

 balance on the student account, the credit will be applied to the next semester’s charges.

                   Even if a student’s financial aid only applies to tuition, they will only receive

 refunds for room and board proportional to their total cost of attendance. For example, if a

 student receives 70% of total cost of attendance as financial aid, then only 30% of the remaining

 amount of room and board expenses will be refunded under Defendant’s plan. Defendant is

 denying full refunds or even full prorated refunds to those students that need it most through its

 flawed room and board refund plan.




     14
          https://www.brown.edu/about/administration/bursar/.

                                                    -14-
 010920-15/1260650 V1
Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 17 of 21 PageID #: 57




                   Defendant also agreed to provide a 50% credit for the Spring 2020 recreation fee

 that will be applied to each student’s account.

                   However, Defendant has refused to give a prorated refund for fees paid for other

 services students cannot use because those services were curtailed, eliminated, or because the

 student followed the university’s instruction to leave the campus and return home.

                                     VI.     CAUSES OF ACTION

                                                COUNT I

                                      BREACH OF CONTRACT

                   Plaintiff restates and re-alleges, and incorporates herein by reference, the

 preceding paragraphs as if fully set forth herein.

                   Plaintiff and the Class Members entered into identical, binding contracts with

 Defendant.

                   Under their contracts with Defendant, Plaintiff and the members of the class paid

 Defendant tuition, fees, and/or room and board charges for Defendant to provide in-person

 instruction, access to Defendant’s facilities, and/or housing services.

                   Plaintiff and the Class Members have fulfilled all expectations, having paid

 Defendant for all Spring 2020 term financial assessments.

                   However, Defendant has breached such contracts, failed to provide those services,

 and/or has not otherwise performed as required by the contract between Plaintiff and the Class

 Members and Defendant. Defendant has moved all classes to online classes, has restricted or

 eliminated Plaintiff and the Class Members’ ability to access university facilities, and/or has

 evicted Plaintiff and the Class Members from campus housing. In doing so, Defendant has and

 continues to deprive Plaintiff and the Class Members from the benefit of their bargains with

 Defendant.

                                                   -15-
 010920-15/1260650 V1
Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 18 of 21 PageID #: 58




                   Plaintiff and the Class Members have been damaged as a direct and proximate

 result of Defendant’s breach.

                   Plaintiff and the Class Members are entitled to damages, including but not limited

 to tuition refunds, fee refunds and/or room and board refunds.

                                                COUNT II

                                       UNJUST ENRICHMENT

                   Plaintiff restates and re-alleges, and incorporates herein by reference, the

 preceding paragraphs as if fully set forth herein.

                   At all times relevant hereto, Plaintiff and the Class Members directly conferred

 non-gratuitous benefits on Defendant, i.e., monetary payments for tuition, fees, and/or room and

 board, so that Plaintiff and the Class Members could avail themselves of in-person educational

 opportunities and utilize campus facilities, including campus dormitories.

                   Defendant knowingly accepted the benefits conferred upon it by Plaintiff and the

 Class Members.

                   Defendant appreciated or knew of the non-gratuitous benefits conferred upon it by

 Plaintiff and members of the Class.

                   Defendant accepted or retained the non-gratuitous benefits conferred by Plaintiff

 and members of the Class with full knowledge and awareness that because of Defendant’s unjust

 and inequitable actions, Plaintiff and members of the Class are entitled to refunds for tuition,

 fees, and/or room and board.

                   Retaining the non-gratuitous benefits conferred upon Defendant by Plaintiff and

 members of the Class under these circumstances made Defendant’s retention of the non-

 gratuitous benefits unjust and inequitable.



                                                   -16-
 010920-15/1260650 V1
Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 19 of 21 PageID #: 59




                   Because Defendant’s retention of the non-gratuitous benefits conferred by

 Plaintiff and members of the Class is unjust and inequitable, Plaintiff and members of the Class

 are entitled to, and seek disgorgement and restitution of, the benefits unjustly retained, whether

 in whole or in part, including through refunds for tuition, fees, and/or room and board

                                               COUNT III

                                             CONVERSION

                   Plaintiff restates and re-alleges, and incorporates herein by reference, the

 preceding paragraphs as if fully set forth herein.

                   Plaintiff and the other members of the Class have an undisputed right to receive

 educational services, activities, and access Defendant’s facilities for the Spring 2020 term.

 Plaintiff and the Class Members obtained such rights by paying Defendant tuition, fees, and/or

 room and board and by otherwise remaining in good standing with Defendant.

                   Defendant wrongfully exercised control over and/or intentionally interfered with

 the rights of Plaintiff and members of the Class by effectively closing its campus to in-person

 education and switching to an online-only format, discontinuing paid-for services, and evicting

 students from campus housing. All the while Defendant has unlawfully retained the monies

 Plaintiff and the Class Members paid Defendant as well as barred Plaintiff from Defendant’s

 facilities.

                   Defendant deprived Plaintiff and the other Class Members of the rights and

 benefits for which they paid Defendant tuition, fees, and/or room and board.

                   Plaintiff and/or Class Members have requested and/or demanded that Defendant

 issue refunds.

                   Defendant’s interference with the rights and services for which Plaintiff and

 members of the Class paid damaged Plaintiff and the members of the Class, in that they paid for

                                                   -17-
 010920-15/1260650 V1
Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 20 of 21 PageID #: 60




 rights, benefits, services and/or facility access, but Defendant has deprived Plaintiff and

 members of the Class of their rights, benefits, services, and/or facility access.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff and Class Members request that the Court enter an order or

 judgment against Defendant including:

          A.       Certification of the action as a Class Action under Rules 23(b)(2) and 23(b)(3) of

 the Federal Rules of Civil Procedure, and appointment of Plaintiff as Class Representative and

 his counsel of record as Class Counsel;

          B.       Damages in the amount of unrefunded tuition, fees, and/or room and board;

          C.       Actual damages and all such other relief as provided under the law;

          D.       Pre-judgment and post-judgment interest on such monetary relief;

          E.       Other appropriate injunctive relief as permitted by law or equity, including an

 order enjoining Defendant from retaining refunds for tuition, fees, and/or room and board;

          F.       The costs of bringing this suit, including reasonable attorney’s fees; and

          G.       All other relief to which Plaintiff and members of the Class may be entitled by

 law or in equity.

                                            JURY DEMAND

          Plaintiff demands trial by jury on his own behalf and on behalf of Class Members.




                                                   -18-
 010920-15/1260650 V1
Case 1:20-cv-00191-WES-LDA Document 1 Filed 04/30/20 Page 21 of 21 PageID #: 61




 Dated: April 30, 2020              Respectfully submitted,

                                    By: /s/Stephen M. Prignano
                                    Stephen M. Prignano (3649)
                                    McIntyre Tate LLP
                                    50 Park Row West, Suite 109
                                    Providence, Rhode Island 02903
                                    T: (401) 351-7700
                                    F: (401) 331-6095
                                    sprignano@mcintyretate.com



                                    Steve W. Berman (Pro Hac Vice Forthcoming)
                                    HAGENS BERMAN SOBOL SHAPIRO LLP
                                    1301 Second Avenue, Suite 2000
                                    Seattle, WA 98101
                                    T: (206) 623-7292
                                    F: (206) 623-0594
                                    steve@hbsslaw.com

                                    Daniel J. Kurowski (Pro Hac Vice Forthcoming)
                                    Whitney K. Siehl (Pro Hac Vice Forthcoming)
                                    HAGENS BERMAN SOBOL SHAPIRO LLP
                                    455 N. Cityfront Plaza Dr., Suite 2410
                                    Chicago, IL 60611
                                    T: (708) 628-4949
                                    F: (708) 628-4950
                                    dank@hbsslaw.com
                                    whitneys@hbsslaw.com

                                    Attorneys for Plaintiff, individually and on behalf of
                                    all others similarly situated




                                     -19-
 010920-15/1260650 V1
